Citation Nr: 0502514	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1973 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The Report of Medical Examination For Enlistment noted 
the veteran to have second-degree pes planus.

2.  The service medical records (SMRs) reflect entries for 
complaints as concern the feet, but the findings and 
treatment were primarily on the basis of dermatology symptoms 
and plantar warts.

3.  The Report of Medical Examination For Discharge reflects 
no notation as concerns the veteran's feet, and the feet are 
rated as normal on clinical evaluation.

4.  The evidence of record clearly and unmistakably shows the 
veteran's pre-existing pes planus were not made worse by his 
active service.


CONCLUSION OF LAW

Pre-service pes planus clearly and unmistakably was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2004); Opinion of The General Counsel (VAOPGVPREC) 3-
2003 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1999.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VAOPGCPREC 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's asserted basis for 
entitlement to service connection was aggravation of a pre-
existing condition, which placed primary emphasis on the 
SMRs, which the RO reviewed prior to the adjudication.  
Nonetheless, prior to the adjudication, in a letter dated in 
October 1999, the RO instructed the veteran to submit 
evidence of continuity of treatment for pes planus and 
plantar warts from 1974.  This letter was issued in an effort 
to assist the veteran with an alternate basis for service 
connection, as there was no evidence that his condition was 
aggravated by military service.  There is no record of the 
October 1999 letter having been returned as undelivered, and 
the veteran did not respond to that letter.  Third, the March 
2000 letter which informed the veteran of the adverse 
adjudication again informed him of the type evidence which 
would substantiate his claim.  Fourth, the veteran's claim 
remained under development throughout the appeal period.  
Fifth, the October 2002 supplemental statement of the case 
(SSOC) contained complete VCAA notice and assistance 
information.  There is no evidence that the SSOC was returned 
as undelivered, and there was no response to it.  Sixth, the 
veteran was provided the requisite VCAA notice.

In a letter dated in April 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran of all of the evidence obtained or 
received by the RO as of the date of the letter, and that the 
RO would obtain any private treatment records he identified 
as related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  As 
noted, the veteran's case has been under continued 
development, and he did not respond to the October 2002 SSOC 
or the letter with additional evidence or a request that 
other identified evidence be obtained.  Although the letter 
and SSOC were issued after the adjudication, they do provide 
the Board with clear evidence as to how the veteran would 
respond to a proper notice, albeit after the initial 
adjudication.  See Valiao v. Principi, 17 Vet. App. 229, 231-
32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 (2003) 
("it is not for the Secretary or this Court to predict what 
evidentiary development may or may not result from such 
notice").  Accordingly, in light of VCAA notice having been 
provided, and the fact that the veteran has demonstrated by 
his actions, including those after receipt of VCAA notice, 
that he has not been hindered in the pursuit of his claim, 
and that there is no missing evidence to be obtained, the 
Board finds no prejudice to the veteran.  Pelegrini, 18 Vet. 
App. at 121-22; see also Conway v. Principi, 353 F.3d 1369, 
1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
extensive VA treatment records and arranged for an 
appropriate examination.  As concerns the veteran's claim for 
pes planus, there is no assertion by him or his 
representative that there is outstanding evidence to be 
obtained or that there was a request for assistance which was 
not complied with.  All records obtained or generated have 
been associated with the claim file.  The Board finds that, 
as concerns the claim for service connection for pes planus, 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

Factual background.

The veteran submitted his claim for entitlement to service 
connection in May 1999.  In his claim, he related that he 
entered active service with flat feet, but that wearing boots 
all of the time exacerbated his condition beyond its natural 
progression.  The March 2000 rating decision denied the 
claim.

The September 1972 Report of Medical Examination For 
Enlistment reflects the veteran's feet are rated as abnormal 
in Item 36, and pes planus is noted.  In Block 74, the 
examiner noted the veteran's pes planus to be of second 
degree.

A February 1973 entry in the SMRs reflects that the veteran 
presented with a complaint that the bottoms of his feet had 
been sore for three days.  Physical examination revealed 
erythematous area at the distal plantar surface of both feet.  
The pads of the toes of both feet were tender with no 
swelling.  The examiner indicated that the issue was repeated 
trauma versus infection.  The veteran was instructed to 
observe the situation and to administer hot soaks twice a 
day.  An entry two days later reflects that the veteran 
returned with the same complaint, and related that "they" 
tried to discharge him in boot camp, but he refused it.  The 
examiner issued a dermatology consult and indicated that the 
veteran would be a chronic visitor to sick call, but without 
further explanation for that projection.  The consult 
requested evaluation for history of foot pain of the plantar 
surface, just anterior to distal metatarsal pads.  The area 
was erythematous, painful, and manifested a rash.  The 
dermatologist diagnosed hyperhidrosis and prescribed 
avoidance of shoes and use of valisone cream for 3 to 4 days, 
and then use of Zeasorb powder during the day to absorb the 
humidity.  Parenthetically, the Board notes that, 
"hyperhidrosis" is excessive or profuse sweating.  
Steadman's Medical Dictionary, 850, 27th Edition (2000).  In 
late April 1973, the veteran again presented with this 
complaint, and the examiner had him repeat the treatment 
prescribed by the dermatologist.

An entry in November 1974 reflects that the veteran presented 
with a complaint of pain of the bottom of his right foot at 
the arch and toes of one-week's duration.  The examiner 
entered an assessment of plantar wart, prescribed wear of 
sneakers for a week, and a referral to the dermatology 
clinic.  A routine dermatology consult was issued that same 
day, but the SMRs reflect no record of treatment in the 
dermatology clinic as a result.  The Board notes that the 
veteran's discharge physical examination was conducted 
approximately two weeks later.

The November 1974 Report of Medical Examination For Discharge 
reflects that the veteran's feet were rated as normal.  None 
of the service medical records reveal that he was treated for 
pes planus during service nor were his complaints attributed 
to pes planus during service.

The November 2001 VA examination report reflects that the 
veteran reported chronic foot pain, and that wearing boon-
dockers on the ship made his flat feet worse.  He reported 
bilateral chronic pain in the metatarsal heads and over the 
base of the toes.  He denied swelling or any other injuries.  
Physical examination revealed moderately severe flexible pes 
planus.  The examiner rendered a diagnosis of pes planus, 
mild to moderate.

The record reveals that VA medical records starting from 1996 
have been associated with the claims file.  These records 
show treatment for various disorders, but do not reveal 
treatment for or complaints of problems with the pes planus.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Veterans who served during a period of war or after January 
1, 1947, will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(a), (b) 
(2004).  Service connection is for consideration where pre-
service disabilities were aggravated by service.  
38 U.S.C.A. § 1153.

Concerning conditions pre-existing service:

(1)  History of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent 
to the basic character, origin and development of such 
injury or disease.  They should be based on thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof. 

(2)  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during 
or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken 
into full account. 

(3)  Signed statements of veterans relating to the origin, 
or incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.

38 C.F.R. § 3.304 (b) (2004).  The General Counsel has 
opined that, even if a condition is noted at the time of the 
entrance examination, VA still must show by clear and 
unmistakable evidence that it was not aggravated in order to 
rebut the presumption of soundness.  VAOPGCPREC 3-2003.  
When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2004).

There is no dispute as to whether the veteran's bilateral pes 
planus existed prior to his entering service.  It is noted on 
the enlistment examination report, and the veteran filed his 
claim for service connection of the basis of aggravation of a 
pre-existing condition.  Thus, the issue of this claim is 
whether his pes planus was aggravated by his service.  
38 C.F.R. § 3.306 (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  The Board finds that clear and 
unmistakable evidence shows the veteran's bilateral pes 
planus did not increase in severity during his active 
service.

As set forth above, the veteran's pes planus was assessed as 
being of second degree by the examiner at the enlistment 
examination.  The entries in the SMRs related to complaints, 
findings, and treatment for, foot-related pathology do not 
address the structural aspect of the veteran's feet, 
specifically, no reference is made to pes planus.  The SMRs 
reflect that the veteran was referred to the dermatology 
clinic for treatment of his symptoms, which were treated with 
hot soaks and topical medications.  It is also noted that 
plantar warts were treated in service.  At the time of 
separation physical examination clinical evaluation of the 
feet revealed normal feet.

Significantly, the November 2001 examination report reflects 
that, even 20-plus years after the veteran's discharge from 
active service, the examiner assessed the veteran's pes 
planus as mild to moderate.  It is also noted that there are 
no records in the intervening years which show treatment for 
or complaints of pes planus.  The Board finds this to 
constitute clear and unmistakable evidence of an absence of 
an increase in severity of the veteran's pes planus.  Thus, 
in light of the notation of the pes planus at enlistment, and 
clear and unmistakable evidence that it did not increase in 
severity or was otherwise aggravated, the presumption of 
soundness is rebutted and there is no aggravation.

Even without the benefit of the presumptions, the veteran is 
entitled to the benefit of the doubt where the evidence in 
favor of service connection and against service connection is 
roughly in balance.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that, in light of the assessment of the 
severity of the veteran's pes planus at enlistment, the fact 
that his in-service treatment for his feet was for skin 
symptomatology, and the November 2001 examination report 
reflects that his pes planus currently is assessed as mild to 
moderate, the evidence preponderates against a finding of 
service connection on the basis that active service 
aggravated his pre-existing pes planus.  38 C.F.R. §§ 3.303, 
3.306(a) (2004); VAOPGCPREC 3-03.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.


REMAND

Current procedure, as prescribed by the U.S. Court of Appeals 
For Veterans Claims, provides that, once there is a medical 
diagnosis of PTSD, efforts at verifying the veteran's claimed 
stressor must be undertaken.  The Board is not at liberty to 
question or test the efficacy of the diagnosis at this stage 
of the proceedings.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Further, the veteran's uncorroborated testimony is not 
sufficient to verify the stressor.  Id. at 146-47.  The Board 
notes no record in the case file of the RO having undertaken 
action to develop the veteran's claimed stressors.

In this case there is a diagnosis of PTSD on at least one 
occasion.  On numerous evaluations it is noted that such 
diagnosis should be ruled in or out.  There is also 
significant substance abuse treated over the years.  In any 
event, given that the record contains a diagnosis, and that 
there is other question as to the possibility that the 
disorder is present, further development seems indicated.

The veteran's October 1998 statement in support of his claim 
relates that, in 1973 while serving aboard the USS Edward 
McDonnell, he was ordered on deck during a storm to hook up a 
fueling rig, an order which he disobeyed out of fear for his 
safety.  The veteran further relates that a sailor who obeyed 
the order was washed overboard by the force of the storm.  
The sailor was rescued the next day badly injured, according 
to the veteran, and he claims that the event has left him 
psychologically shaken to this day.  The name of the sailor 
has been provided.  

In a more detailed statement submitted in May 2000, the 
veteran related that the incident occurred during the 1973 
Arab-Israeli War, while the USS McDonnell was in the area in 
the Mediterranean on high alert.  The veteran's second 
claimed stressor is that, in 1974, the ship struck a 
submerged object and listed 30 degrees, which induced great 
fear in the veteran that the ship would sink.  The veteran 
specifically requested that the ship's log entries be checked 
for verification.

As related, the VCAA provides that applicants be assisted 
with the development of a claim.  38 C.F.R. § 3.159(b)(1) 
(2004).  The veteran was assigned to the USS McDonnell from 
August 1973 to August 1974.  The date of the claimed first 
stressor can be narrowed by the date of 1973 Arab-Israeli 
War.  The Board wishes to emphasize that, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Thus, the Board notes that the RO should ask the veteran to 
make an effort to narrow the time frame of the second claimed 
stressor, as seeking voluminous ship log records for an 8-
month period will be neither reasonable nor productive.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide a specific time frame as to when 
the USS Edward McDonnell reportedly 
struck a submerged object during 1974.  
Inform the veteran that he should seek 
to provide no more than a 2-month or 60 
day time frame to facilitate research of 
available records.  Specifically inform 
the veteran that if he is unable to do 
so, a records search cannot be 
conducted.  

2.  After the above is complete, the RO 
should request the Center For Unit 
Records Research, or other appropriate 
organization to conduct a search of 
available ship logs, or other records, 
of the USS Edward McDonnell (DE-1043), 
for the period October 1973 to November 
1973, for entries which may address a 
storm or the temporary loss overboard of 
a sailor named, Timothy N., and for any 
2-month period in 1974 specified by the 
veteran, if he in fact does so, which 
may address the endangerment of the USS 
Edward McDonnell (DE-1043) by a 
submerged object which it reportedly 
struck.

3.  After the above is completed and if, 
only if, either of the veteran's 
stressors is verified, the RO should 
arrange for an appropriate psychological 
and psychiatric examination(s) for the 
veteran.  The psychiatric examination, 
after psychological testing is 
accomplished, should be accomplished by a 
Board of two (2) psychiatrists.  Ensure 
the claim files are provided to the 
examiner(s) and request that all 
appropriate diagnostic tests for PTSD be 
performed.  After examining the veteran, 
reviewing the psychological testing 
results, and reviewing the claims 
folders, the examiners should diagnose 
any acquired psychiatric disorder 
present.  If PTSD is found, the specific 
stressor should be set forth, to include 
whether in-service or thereafter.  If 
other psychiatric pathology is present, 
the etiology should be described to the 
extent possible.  To the extent a 
determination cannot be made without 
resort to speculation, that too should be 
noted in the examination reports.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


